Stacy, C. J.
Conceding negligence on the part of the defendant in the operation of its train, as the jury has found, the question occurs whether plaintiff’s contributory negligence is such as to bar a recovery. We had occasion to review the pertinent authorities in the recent case of Godwin v. R. R., ante, 281. From what is said there, it would seem that an affirmative answer should be given here.
It is established by all the evidence that the plaintiff started his car and drove a distance of eight or ten feet onto the crossing in front of an *565oncoming train, which he should have seen in the exercise of reasonable care. This was negligence on his part which contributed to the injury. Tart v. R. R., 202 N. C., 52, 161 S. E., 720.
The plaintiff does not say that he could not see the train — for Perdue who was similarly situated saw it — he only says that he did not see it and that he heard no signal of its approach. Nor does the plaintiff say there was anything to keep him from seeing the train or that there was anything to obstruct his view from where he was sitting in his car. His testimony is, that he looked in the direction the train was coming and listened and did not see or hear it. He assigns no reason for not seeing it, and the record affords none, other than his own want of due care.
The evidence in respect of the signs and poles on the right of way is not material to the inquiry. They did not obstruct the plaintiff’s vision from where his car was stopped while he was waiting at the crossing. Nor does the failure of the automatic signals to function save the case from nonsuit. The plaintiff knew the signals were not working and was therefore put on guard that he could not rely upon them. And he did not rely upon them. He says that he looked in both directions and listened before starting upon the crossing. Hence, according to his own testimony, he failed to see the obvious. It was said in Powers v. Sternberg, 213 N. C., 41, 195 S. E., 88, that where every appearance indicated the plaintiff was running into a zone of danger which he should have seen, and which others similarly situated did see, if he did not, the plaintiff is barred from recovery.
The eases of Oldham v. R. R., 210 N. C., 642, 188 S. E., 106; Finch v. R. R., 195 N. C., 190, 141 S. E., 550; and Shepard v. R. R., 166 N. C., 539, 82 S. E., 872, cited and relied upon by the plaintiff, are distinguishable by reason of different fact situations. In the Finch case, supra, which arose out of an injury at this same crossing, the traveler was waiting on the opposite side of the crossing, and the parted freight train there, which was on the track nearest him, obscured his vision so that he could not see the approaching passenger train, which was on the second track from him. Moreover, in the Finch case, supra, there was evidence that one of the crew of the freight train signaled the motorist to cross. Here, the facts are quite different. Likewise, in both the Oldham and Shepard cases, supra, there were extenuating circumstances which prevented the plaintiffs from seeing the approaching trains.
The result here is controlled by the line of decisions of which Harrison v. R. R., 194 N. C., 656, 140 S. E., 598; Eller v. R. R., 200 N. C., 527, 157 S. E., 800; and Godwin v. R. R., supra, may be cited as illustrative. We are content to rest our conclusion on what is said in these cases.
The demurrer to the evidence was well interposed.
Eeversed.